FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 09/01/2022 in which claim 7 was canceled; claims 16-21 were withdrawn; and claims 1, 5 and 15 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 1-6 and 8-15 are under examination.

Withdrawn Objection/Rejection
The objection to claim 5 for informality pertaining to improper Markush group language, is withdrawn, in view of Applicant’s amendment to claim 5.
The rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendment to claim 15.

Modified Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (16 April 2009; US 2009/0099149 A1) in view of Zerbe et al (US 6,177,096 B1) and Breitenbach et al (22 August 2012; WO 2012/110222 A1).
Regarding claim 1, Liu teaches an oral bioadhesive composition comprising i) 65-95% by weight of film forming polymer such as hydroxypropyl cellulose, hydroxyethyl cellulose, methyl cellulose, hydroxypropyl methyl cellulose, povidone (polyvinylpyrrolidone), or mixtures thereof; ii) less than 10% by weight of bioadhesive agent such as carbomer or polycarbophil; iii) 0.01-0.50% by weight of pharmaceutical active ingredient; iii) about 5-20% by weight of a plasticizer such as polyethylene glycol (a polymeric solvent); and iv) water, wherein the oral bioadhesive composition is dried to form a bioadhesive film with a thickness of approximately 0.14 mm (140 µm) (Abstract; [0002], [0006]-[0030], [0043]-[0074], [0077]-[0083]; claims 1-7, 10, and 25). It is noted that the amounts of film forming polymer, bioadhesive agent, plasticizer such as polyethylene glycol, and pharmaceutical active ingredient as taught by Liu overlap the claimed amounts for film forming polymer, bioadhesive agent, active agent and polymeric solvent. Thus, the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). As such, it would have been customary for an artisan of ordinary skill to determine the optimum amounts of film forming polymer, bioadhesive agent, plasticizer such as polyethylene glycol, and pharmaceutical active ingredient in the film formulation so as to achieve a pharmaceutically effective oral film that has desired film properties. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of film forming polymer, bioadhesive agent, plasticizer such as polyethylene glycol, and pharmaceutical active ingredient would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
However, Liu does not teach the active agent and amount of the aqueous medium of claim 1.
Regarding the active agent of claim 1, Zerbe teaches an oral mucoadhesive film comprising polymers such as water-soluble cellulose derivatives, polyvinylpyrrolidone, polyacrylic acid, methyl-methacrylic copolymer and carboxyvinyl copolymers; polyalcohol such as polyethylene glycol; and one or more pharmaceutically or cosmetically active ingredients (Abstract; column 1, lines 9-20; column 2, lines 15-51, column 3, lines 10-43; Examples 1-4; claims 1-9). Zerbe teaches the one or more pharmaceutically or cosmetically active ingredients are selected from therapeutic drugs including sexual hormones and antibiotics and cosmetically active agents including breath freshening compounds like menthols, other flavors or fragrances commonly used for oral hygiene, and/or actives used for dental and/or oral cleansing like quaternary ammonium bases (column 3, lines 16-43; claims 1, 2 and 9).
It would have been obvious one of ordinary skill in the art to incorporate breath freshening compounds like menthol or other actives for oral hygiene and dental/oral cleansing as the active ingredient in the oral bioadhesive/mucoadhesive film, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Liu and Zerbe are commonly drawn to bioadhesive/mucoadhesive films for administering an active agent at the mucosa (Liu: Abstract; [0002], [0006]-[0030], [0043]-[0074], [0077]-[0083]; claims 1-7, 10, and 25; Zerbe: Abstract; column 1, lines 9-20; column 2, lines 15-51, column 3, lines 10-43; Examples 1-4; claims 1-9), and Zerbe indicated that aside from therapeutic agents including sex hormones and antibiotics such as those described in Liu, breath freshening compounds like menthol or other actives for oral hygiene and dental/oral cleansing, are also known as suitable active ingredient for including in an oral bioadhesive/mucoadhesive film (Zerbe: column 3, lines 16-43; claims 1, 2 and 9). Thus, ordinary artisan provided the guidance from Zerbe would have looked to other active ingredients including breath freshening compounds like menthol or other actives for oral hygiene and dental/oral cleansing, known to be suitable for incorporation in an oral bioadhesive/mucoadhesive film and achieve applicant’s claimed invention with reasonable expectation of success because [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Regarding the amount of the aqueous medium of claim 1, Breitenbach teaches an oral film formulation comprising a film forming polymer, an active ingredient, polyethylene glycol, and water, wherein the oral film formulation is dried to form a film with a water content between 2% and 10% by weight of water (Abstract; page 2, last paragraph; page 5, 3rd paragraph; pages 8-11; page 14, 3rd paragraph; page 15; page 16, 3rd paragraph; page 17).
It would have been obvious to one of ordinary skill in the art to dry the film composition of Liu such that the water content of the film formed is about 0.5% to about 15% by weight, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Breitenbach provided the guidance to do so by teaching that the film formulation is conventionally dried to form a film that has a water content of between 2% and 10% by weight of water, which is parameter that overlaps the claimed “an aqueous medium in an amount of about 0.5% to about 15% by weight.” Thus, it is noted that the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). As such, it would have been customary for an artisan of ordinary skill to determine the optimum water content in the oral composition to achieve the desired oral film. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of aqueous medium (water content) in the oral composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claims 2-3, as discussed above, Liu teaches the film forming polymer is hydroxypropyl cellulose, hydroxyethyl cellulose, methyl cellulose, hydroxypropyl methyl cellulose, povidone (polyvinylpyrrolidone), or mixtures thereof.
Regarding claim 5, Liu teaches the bioadhesive agent selected from carbomer, polycarbophil, gums such as guar gum and xanthan gum, and mixtures thereof ([0053]-[0063]; claims 4-8).
Regarding claim 6, Liu teaches the bioadhesive agent is polycarbophil, and said bioadhesive polymer is in an amount of less than 10% by weight (Liu: [0011], [0030], [0056], [0059], [0083]; claims 1, 6 and 25). Liu and Breitenbach teaches the oral film can further contain glycerin (glycerol) (Liu: [0024], [0050] and [0086]; Breitenbach: page 9, paragraphs 4-5; pages 15 and 17). Breitenbach teaches the glycerin (glycerol) is present in the oral film in an amount of 0.5 to 10% by weight (Breitenbach: page 9, paragraphs 4-6; pages 15 and 17). It is noted that the amount of bioadhesive agent and glycerin (glycerol) as taught by Liu and Breitenbach, respectively, overlap the claimed amounts of about 0.25% to about 5% by weight for bioadhesive agent, and about 0.25% to about 5% by weight for glycerol. Thus, as discussed above, the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of bioadhesive agent and glycerol in the oral composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 8, Liu teaches the active ingredient is a pharmaceutical active ingredient, and the amount of the active ingredient is optimizable depending upon its pharmaceutically effective dose (Liu: [0064]-[0071]). Zerbe teaches the amount of active ingredient incorporated into the film is optimizable to achieve a desired effect and is usually between 0.01 and 20% w/w (Zerbe: column 3, lines 16-43: Examples 1-4), which overlaps the claimed amount of about 2% to about 15% by weight as recited in claim 8.  Thus, as discussed above, the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of active ingredient in the oral composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Regarding claims 9-11, Breitenbach teaches the polyethylene glycol is a mixture of PEG 400 and PEG 4000, in an amount from 2% to 15% by weight (page 8, last paragraph; page 15; page 16, paragraph 3; page 17), which overlaps the claimed amounts of about 1% to about 20% by weight. Thus, as discussed above, the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts first PEG and second PEG would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 12, as discussed above, Breitenbach teaches the film formulation is conventionally dried to form a film that has a water content of between 2% and 10% by weight of water, which is parameter that overlaps the claimed “an aqueous medium in an amount of about 5% to about 12% by weight.” Thus, it is noted that the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). As such, it would have been customary for an artisan of ordinary skill to determine the optimum water content in the oral composition to achieve the desired oral film. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of aqueous medium (water content) in the oral composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claims 13-14, Breitenbach teaches the oral film formulation can further contain titanium dioxide, in an amount up to about 5% by weight (page 14, paragraph 3), which overlaps the claimed amount of about 0.02% to about 2% by weight as recited in claim 14. Thus, as discussed above, the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of opacifier such as titanium dioxide would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive.
Below is the Examiner’s response to Applicant’s arguments as they pertain to the pending 103 rejections.
Applicant argues that Liu fails to disclose or suggest the claimed active agents for tooth and mouth health, as Liu states that the compositions are aimed at vaginal applications and not oral or buccal applications. (Remarks, page 8, 2nd paragraph).

In response, the Examiner disagrees. The broader embodiment of Liu teaches that the bioadhesive film is for administration of an active agent via the body’s mucosa and such mucosa include body cavity such as the mouth (Liu: [0002]-[0003], [0005], [0043] and [0045]). Thus, Liu does contemplate the suitability of the bioadhesive film for application to an oral cavity. Applicant is noted that [d[isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
As to the claimed active agents, Zerbe in the pending 103 rejection provided the guidance and motivation for incorporating breath freshening compounds like menthol or other actives for oral hygiene and dental/oral cleansing as the active ingredient in the oral bioadhesive/mucoadhesive film of Liu, as Zerbe indicated that aside from therapeutic agents including sex hormones and antibiotics such as those described in Liu, breath freshening compounds like menthol or other actives for oral hygiene and dental/oral cleansing, are also known as suitable active ingredient for including in an oral bioadhesive/mucoadhesive film (Zerbe: column 3, lines 16-43; claims 1, 2 and 9). Thus, ordinary artisan provided the guidance from Zerbe would have looked to other active ingredients including breath freshening compounds like menthol or other actives for oral hygiene and dental/oral cleansing, known to be suitable for incorporation in an oral bioadhesive/mucoadhesive film and achieve applicant’s claimed invention with reasonable expectation of success because [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).

Applicant argues that Breitenbach is directed to films which are non-mucoadhesive and thus, fails to disclose or suggest film dosage forms suitable for delivery of the active agents of the claimed invention which targets the oral and buccal mucosa, Breitenbach’s dosage forms are formulated to travel unhindered from the oral cavity into the gastrointestinal tract. Applicant further alleged that Breitenbach also fails to disclose or suggest the claimed active agents (Remarks, page 8, last paragraph to page 9).

In response, the Examiner disagrees. Breitenbach teaches that due to the rapid disintegration of the film formulation within the buccal cavity the active ingredient from the film formulation can be incorporated either over the oral or gastric mucosa, thereby can be designed to enable either gastrointestinal or buccal adsorption of the active ingredient (Breitenbach: [0005]). Thus, Breitenbach established that it is known in the art that the oral film formulation can also be suitable for delivery of active agents to the oral and buccal mucosa. 
Nevertheless, Applicant’s argument directed to Breitenbach is not pertinent to the obviousness analysis in the pending 103 rejection. As discussed above, Liu teaches the mucoadhesive film (Liu: Abstract; [0002], [0006]-[0030], [0043]-[0074], [0077]-[0083]; claims 1-7, 10, and 25), and Zerbe teaches and provides the guidance for claimed active agents (Zerbe: column 3, lines 16-43; claims 1, 2 and 9). 
Breitenbach was used for teaching and providing guidance on the water content in an oral film containing film forming polymers and active ingredient. As discussed above in the pending 103 rejection, Breitenbach teaches an oral film formulation can be conventionally dried to form a film that has a water content of between 2% and 10% by weight of water, which is parameter that overlaps the claimed “an aqueous medium in an amount of about 0.5% to about 15% by weight.” Thus, an ordinary artisan would have looked to drying the film composition of Liu such that the water content of the film formed is about 0.5% to about 15% by weight because it would have been customary for an artisan of ordinary skill to determine the optimum water content in the oral composition to achieve the desired oral film. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of aqueous medium (water content) in the oral composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
As a result, for at least the reasons discussed above, claims 1-3, 5-6, and 8-14 is remain rejected as being obvious and unpatentable over Liu in view of Zerbe and Breitenbach.

Claim 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (16 April 2009; US 2009/0099149 A1) in view of Zerbe et al (US 6,177,096 B1) and Breitenbach et al (22 August 2012; WO 2012/110222 A1), as applied to claim 1 above, and further in view of Nam (4 January 2017; EP 3111929 A1).
The oral composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
However, Liu, Zerbe and Breitenbach do not teach the film forming polymer includes polyvinylpyrrolidone and pullulan, and their respective amounts of claim 4.
Regarding claim 4, Nam teaches an oral film formulation comprising an active ingredient and film forming polymers such as a combination of pullulan and polyvinylpyrrolidone, wherein pullulan is present in amount from 30-40% by weight and polyvinylpyrrolidone is present in an amount from 15-20% by weight (Abstract; [0001], [0007], [0010], [0014], [0017], [0028], [0035]; Table 1 ).
It would have been obvious to one of ordinary skill in the art to include a combination of pullulan and polyvinylpyrrolidone as the film forming polymer in the oral film formulation of Liu, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Nam provided the guidance to do so by teaching that a combination of pullulan and polyvinylpyrrolidone can be used as the film forming polymer to form the desired oral film with excellent stability (Nam: Abstract; [0007] and [0017]). Thus, an ordinary artisan seeking to obtain an oral film with excellent stability would have looked to using a combination of pullulan and polyvinylpyrrolidone as the film forming polymer, and achieve Applicant’s claimed invention with reasonable expectation of success. 
It would also have been obvious to one of ordinary skill in the art to optimize the amounts of pullulan and polyvinylpyrrolidone in the oral film formulation to amounts as claimed, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Nam provided the guidance for including pullulan in amount from 30-40% by weight and polyvinylpyrrolidone in an amount from 15-20% by weight of the oral film formulation, which overlap the claimed amounts of about 20% to 40% by weight for pullulan and about 20% to about 40% by weight for polyvinylpyrrolidone. Thus, it is noted that the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). As such, it would have been customary for an artisan of ordinary skill to determine the optimum amounts of pullulan and polyvinylpyrrolidone as the film forming polymer in the oral composition to achieve the desired oral film. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of pullulan and polyvinylpyrrolidone as the film forming polymer in the oral composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.




Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive.
Applicant argues that Nam fails to disclose or suggest film dosage forms suitable for delivery of the active agents of the claimed invention which target the oral and buccal mucosa, as the dosage forms of Nam is formulated to address erectile dysfunction and thus must travel unhindered from the oral cavity into the gastrointestinal tract. Applicant further alleged that Nam also fails to disclose or suggest the claimed active agents. (Remarks, page 9, 5th paragraph).

In response, the Examiner disagrees. Nam is suitable for combining with Liu, as both are drawn to oral film formulations containing film forming polymers. Zerbe teaches and provides the guidance for claimed active agents (Zerbe: column 3, lines 16-43; claims 1, 2 and 9). Liu have already taught the mucoadhesive film (Liu: Abstract; [0002], [0006]-[0030], [0043]-[0074], [0077]-[0083]; claims 1-7, 10, and 25), and thus, Nam was only use for providing guidance on using a combination of pullulan and polyvinylpyrrolidone as the film forming polymer to form the desired oral film with excellent stability (Nam: Abstract; [0007] and [0017]). Thus, an ordinary artisan seeking to obtain an oral film with excellent stability would have looked to using a combination of pullulan and polyvinylpyrrolidone as the film forming polymer in the film formulation of Liu.
As a result, for at least the reason discussed above, Claim 4 remains rejected as being obvious and unpatentable over Liu in view of Zerbe, Breitenbach and Nam.

Claim 15 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (16 April 2009; US 2009/0099149 A1) in view of Zerbe et al (US 6,177,096 B1) and Breitenbach et al (22 August 2012; WO 2012/110222 A1), as applied to claim 1 above, and further in view of Loewy et al (5 January 2012; US 2012/0003292 A1).
The oral composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
However, Liu, Zerbe and Breitenbach do not teach the film is configured to dissolve substantially completely in contact with oral or buccal mucosa in a time of about 15 minutes to about 120 minutes of claim 15.
Regarding claim 15, Loewy teaches an oral film formulation comprising a bioactive agent, polyethylene glycol, and polymers such as polyvinylpyrrolidone, hydroxyalkyl celluloses, and carbomers, wherein the polymers are present in an amount from 35% to 80% by weight of the oral film formulation, and wherein the film dissolves away slowly after 15 minutes or more  (Abstract; [0005], [0025]-[0028], [0031], [0043]-[0045]; claims 1-2). 
It would have been obvious to one of ordinary skill in the art that the oral film of Liu containing polymers such as polyvinylpyrrolidone, hydroxyalkyl celluloses, and carbomers would dissolves away slowly in the oral or buccal mucosa in a time of about 15 minutes to about 120 minutes as claimed because Loewy provides guidance that the oral film of Liu containing polymers such as polyvinylpyrrolidone, hydroxyalkyl celluloses, and carbomers in amount from 35% to 80% by weight of the oral film formulation, would be reasonably expected to dissolves away slowly after 15 minutes or more, which is a time within the claimed about 15 minutes to about 120 minutes, as the amount of polymers are optimized to provide a longer residence time per Loewy ([0023]-[0028]; claims 1 and 2). As such, it would have been customary for an artisan of ordinary skill to determine the optimum amounts of film forming polymer and bioadhesive polymer in the oral composition to achieve the desired oral film that would dissolve in the time of about 15 minutes to about 120 minutes. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the time for the film to dissolve substantially completely in the oral or buccal mucosa would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive.
Applicant argues that Loewy fails to disclose or suggest the claimed active agents and is explicitly directed to compositions aimed at vaginal and anal applications and not oral or buccal applications. (Remarks, page 10, 5th paragraph).

In response, the Examiner disagrees. Contrary to Applicant’s allegation, Loewy does teach the film composition is suitable for oral applications. See paragraphs [0030]-[0031] and [0034] of Loewy.
As a result, for at least the reasons discussed above, Claim 4 remains rejected as being obvious and unpatentable over Liu in view of Zerbe, Breitenbach and Loewy.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 8-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17400407 (reference application) in view of Abu-izza et al (24 January 2008; US 2008/0021103 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘407 significantly overlap with the subject matter of instant claims, i.e., an oral composition comprising one or more film forming polymers in an amount of about 40% to about 80% by weight; one or more bioadhesive agents in an amount of about 0.05 to about 10% by weight; one or more plasticizer (glycerol) in amount of about 0.25% to about 5% by weight; one or more active agents in an amount of about 2% to about 35% by weight; one or more polymeric solvents in an amount of about 1% to about 30% by weight; and an aqueous medium in an amount of about 0.5% to about 15% by weight, wherein the oral composition is in the form of a film having a thickness of about 50 µm to about 500 µm. 
While the claims instant application exclude benzocaine as the active agent, and the claims in the copending application ‘407 include benzocaine as the active agent, would have been reasonably obvious oral film compositions of the instant application and the copending application ‘407 being substantially identical the components that forms the film would be capable to modifying the active agent in which benzocaine is or is not the active agent in the oral film formulation, as it is widely recognized in the prior art in view of Abu-izza, oral film formulations can incorporate a vast variety of active ingredients that can include benzocaine or active ingredients in categories of local anesthetics, antibacterial agents, anti-inflammatory agents, antivirals, antifungals and mixtures thereof (Abu-izza: Abstract; [0001], [0006], [0011] and [0018]-[0020]).
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 17400407 in view of Abu-izza.
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive.
Applicant requests the provisional rejection be held in abeyance until allowable subject matter is identified. (Remarks, bottom of page 6).

In response, it is noted that Applicant's request to hold the double patenting rejection in abeyance is not a proper response because a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02). 
Accordingly, the double patenting rejection is maintained for the reason discussed above and pending the filing of a terminal disclaimer.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/           Primary Examiner, Art Unit 1613